DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to a response filed 28 October 2009, on an application filed 12 August 2004, which claims domestic priority to a provisional application filed 14 August 2003.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10 February 2020 has been considered by the Office to the extent indicated.  


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1 recite the limitation comparing the first encounter information with second encounter information in a first encounter bundle in the medical record. It is unclear what this limitation is referring to. Is the comparing happening of the information occurring within the first encounter bundle? If so, how does that happen? Is the second encounter information identified first before it is compared, similar to the identification of the first encounter information? It is unclear how to interpret this limitation. Claims 7 and 14 have similar claim language and are rejected for at least the same reason.

Claims 8 and 15 recites the limitation are is associated in the determining step. It is unclear how to interpret this limitation.

To the extent that other claims rely on claims that are rejected under 35 USC 112 and fail to correct the deficiencies of the claims they rely on, those other claims are rejected for the same reasons as the claims they rely on. Appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-6 are drawn to a method for receiving, by a computer system that manages an electronic medical record, patient data associated with the medical record; identifying first encounter information in the patient data; comparing the first encounter information with second encounter information in a first encounter bundle in the medical record; determining, based on the comparing, that the first encounter information and the second encounter information are associated with the same encounter; adding, based on the determining, the patient data to the first encounter bundle; analyzing the first encounter bundle, resulting in a computer-readable artifact for the first encounter bundle; and updating, based in part on the computer-readable artifact, a summary of the first encounter bundle, which is within the four statutory categories (i.e., a process). Claims 7-13 are drawn to a system for receiving first patient data associated with a medical record; identifying first encounter information in the first patient data; comparing the first encounter information with second encounter information in a first encounter bundle in the medical record; determining, based on Claims 14-20 are drawn to a non-transitory computer-readable medium for receiving first patient data associated with a medical record; identifying first encounter information in the first patient data; comparing the first encounter information with second encounter information in a first encounter bundle in the medical record; determining, based on the comparing, that the first encounter information and the second encounter information are not associated with the same encounter: creating, based on the determining, a second encounter bundle in the medical record: adding. based on the determining, the first patient data to the second encounter bundle; analyzing the second encounter bundle, resulting in a first computer-readable artifact for the second encounter bundle; and creating, based in part on the first computer-readable artifact, a summary of the second encounter bundle, which is within the four statutory categories (i.e., a manufacture).  

All of the claimed limitations (except for the analyzing limitation and various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including computer system, processor, memory, storage medium) nothing in the claim element precludes the step from practically being determining in the context of this claim encompasses the user mentally deciding whether patient encounters are related. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

analyzing the first encounter bundle, resulting a computer-readable artifact for the first encounter bundle. The various structural elements processor (including computer system, processor, memory, storage medium) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The limitation directed to analyzing the first encounter bundle , resulting a computer-readable artifact for the first encounter bundle generically provides an apply it function to the material, it does not specifically apply the treatment plan as this step is nominal and insignificant. It does not integrate the mental process into a practical application.

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly the dependent claims are directed to the same unapplied abstract idea, without significantly more.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being obvious 

As per claims 7 and 14, Traversay discloses a system and computer program product (Traversay, paragraphs 19-26 and Fig. 11.) comprising: 
a processor; and a memory in communication with the processor, the memory containing program instructions that, when executed by the processor, are configured to cause the processor to perform a method, the method (Traversay, paragraphs 19-26 and Fig. 11.) comprising: 
receiving first patient data associated with a medical record (Traversay receives patient data associated with the medical record, such as data related to multiple distinct encounters, see paragraphs 19-20.);; 
identifying first encounter information in the first patient data (System recognizes each encounter in the data, see paragraphs 19-20.); 
comparing the first encounter information with second encounter information in a first encounter bundle in the medical record (Traversay analyzes the patient data to determine whether the encounters are related and should be grouped or not by identifying most significant diagnosis in each, see paragraphs 20-21, analyzing each the diagnoses associated with the identified most significant diagnoses to retrieve a relevant queryable NomenclatureID to determine logically linked identified most significant diagnoses in the patient data, see paragraphs 22-24.); 
determining, based on the comparing, that the first encounter information and the second encounter information are not associated with the same encounter (Encounters containing ;
creating, based on the determining, a second encounter bundle in the medical record (See paragraphs 24-26, encounters not matching with other encounters are placed in their own bundles, i.e. encounters [1], [2] and [5] are placed in bundles [1], [2] and [4], respectively.);
adding, based on the determining, the first patient data to the second encounter bundle (See paragraphs 24-26, encounters not matching with other encounters are placed in their own bundles, i.e. encounters [1], [2] and [5] are placed in bundles [1], [2] and [4], respectively.);
analyzing the second encounter bundle, resulting in a first computer-readable artifact for the second encounter bundle (The comparing and bundling step creates an artifact or summary, the headline of the grouping of the encounters, such as Asthma, Diabetes Mellitus Type 1, Diabetes Mellitus Other and Other, see paragraphs 24-26.); and 
creating, based in part on the first computer-readable artifact, a summary of the second encounter bundle (This artifact is used as the summary, see paragraphs 24-26.).

Traversay discloses a situation where the computer readable artifact is the same as the summary. In the interest of expediting prosecution the Office will submit a secondary reference to disclose the use of a computer readable artifact.

 computer-readable artifact (See Fisher, paragraph 74 and claim 14.) to provide a secure transaction system.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the encounter bundle processing system of Traversay to include use of a computer-readable artifact, as taught by Fisher, in order to provide a secure transaction system within an encounter bundle processing system. Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).


As per claims 8, 10, 12, 15 and 17, Traversay/Fisher discloses claims 7 and 14, discussed above. Traversay/Fisher also disclose:
8, 15.	receiving second patient data associated with the medical record (Traversay receives patient data associated with the medical record, such as data related to multiple distinct encounters, see paragraphs 19-20.); 
identifying third encounter information in the second patient data (System recognizes each encounter in the data, see paragraphs 19-20.); 
comparing the third encounter information with the first encounter information and the second encounter information (Traversay analyzes the patient data to determine whether the encounters are related and should be grouped or not by identifying most ; 
determining, based on the comparing, that the third encounter information and the first encounter information are is associated with the same encounter (Encounters containing logically linked identified most significant diagnoses are placed in the same bundle based on the above comparing, see paragraphs 24-26, where listed encounters [3] and [4] are placed in bundle [3], encounters not matching with other encounters are placed in their own bundles, i.e. encounters [1], [2] and [5] are placed in bundles [1], [2] and [4], respectively.); 
adding, based on the determining, the second patient data to the second encounter bundle (Encounters containing logically linked identified most significant diagnoses are placed in the same bundle based on the above comparing, see paragraphs 24-26, where listed encounters [3] and [4] are placed in bundle [3].);
analyzing the second encounter bundle, resulting in a second computer-readable artifact for the second encounter bundle (The comparing and bundling step creates an artifact or summary, the headline of the grouping of the encounters, such as Asthma, Diabetes Mellitus Type 1, Diabetes Mellitus Other and Other, see paragraphs 24-26.); 
updating, based at least on the second computer-readable artifact, summary of the second encounter bundle (This artifact is used as the summary, see paragraphs 24-26.); 
10, 17. discarding the computer-readable artifact after the updating (Traversay discloses ;
11, 18.  wherein the summary of a third encounter bundle is unchanged by the updating (Only changed encounter bundle summaries are changed, see paragraphs 24-26.); and
12, 19.	wherein the analyzing and the creating occur when a summary of the first encounter bundle is requested by a medical practitioner (System provides grouping and summarization of patient medical data when system query by caretaker is performed, see Traversay paragraph 20.).


As per claims 13 and 20, Traversay/Fisher disclose wherein the analyzing and creating occur in response to a query (Traversay, paragraph 20). Traversay fails to consider computer processing that occurs at a pre-determined time. 

However, Fisher teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide computer processing that occurs at a pre-determined time in order to effectively schedule computer processing for a given function. 

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the encounter bundle processing system of Traversay to include computer processing that occurs at a pre-determined time, as taught by Fisher, in order to arrive at an encounter bundle processing system that can effectively schedule computer processing for a given function. Moreover, merely adding a well-known 


As per claims 1-3, 5 and 6, the limitations contained in claim 1 are contained within the limitations presented in claims 7, 8, 10-15 and 17-20. Accordingly, claims 1-3, 5 and 6 are rejected over Traversay/XX as discussed above, for at least the same reasons as discussed above.


Claims 4, 9 and 16 are rejected under 35 U.S.C. 103 as being obvious over Traversay/Fisher, further in view of Tholl et al. (U.S. PG-Pub 2006/0149784 A1), hereinafter Tholl. 

As per claims 4, 9 and 16, Traversay/Fisher discloses claims 1, 7 and 14, discussed above. Traversay also discloses updating information regarding a second encounter bundle, see paragraphs 24-26. Traversay fails to explicitly disclose updating a version number of a dataset.

Tholl discloses updating a version number of a dataset (Tholl, paragraph 95.) in order to provide consistent document handling procedures.

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the encounter bundle processing system of Traversay/Fisher to include updating a version number of a dataset, as taught by Tholl, 


Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3626